DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 10/21/2020. Claims 1-19 are pending. Claims 1, 4, 5, 14, 19 are amended. No claims have been added. Claim 20 has been cancelled.

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive. The applicant has argued “Thus, the claimed features provide a particular "solution [that] is necessarily rooted in computer technology in order to overcome a problem," similar to the claims held patent-eligible in DDR Holdings, LLC v Hotels.com.” The examiner respectfully disagrees that the claimed limitations are similar to those of the DDR holdings case, because the DDR holdings case recites limitations which change the functionality of a webpage.  “Specifically, the claim includes additional elements including 1) storing visually perceptible elements’ corresponding to numerous host Web sites in a database, with each of the host Web sites displaying at least one link associated with a product or service of a third-party merchant, 2) on activation of this link by a Web site visitor, automatically identifying the host, and 3) instructing an Internet web server of an ‘outsource provider’ to construct and serve to the visitor a new, hybrid Web page that merges content associated with the products of the third-party merchant with the stored visually perceptible elements from the identified host Web site”.  This recites a specific way to automate the creation of a composite Web page by an outsource provider that incorporates elements from multiple sources in order to solve a problem faced by Web .

The applicant has argued that the claims recite additional elements that integrate the alleged exception into a practical application. The examiner respectfully disagrees. Although the applicant is claiming limitations such as “machine learning” the applicant is merely claiming it in a manner of apply it. Specifically, a claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. The applicant is not claiming nor does the specification has support for how the system is being used to train and operate underlying algorithms. The applicant further also does not have support for how the selection or training the machine learning model includes an ability of a computer to perform a function it could not previously perform. Limitations that are not indicative of integration into a practical application include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a 

The applicant has argued, “the steps performed by the system and method are inherently tied to the technical environment in which they are performed - the human mind would be incapable of predicting subscriber churn in the same way and on the same scale as recited in the claims.” The examiner respectfully disagrees. The fact a computer system may be able to perform acts more efficiently does not establish, by itself, that the acts cannot be performed in the human mind or with the aid of pen and paper. See Intellectual Ventures I LLCv. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“[0]ur precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”); Bancorp Servs., L.L.C. v. Sun LifeAssur. Co. of Can. (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012) (“[T]he computer simply performs more efficiently what could otherwise be accomplished manually.”). 

The applicant has argued that the claims do not “purport to monopolize ever potential solution to the problem.” The examiner respectfully disagrees. Specifically, in response to the arguments the examiner points out that as the Supreme Court has described the concern driving the judicial exceptions
 as preemption, however, the courts do not use preemption as a stand-alone test for eligibility. Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo
 (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible”. Applicant is directed to the July 2015 Update: Subject Matter Eligibility to guidance and note that preemption considerations are inherent in the two part test.

The applicant has argued the claims in view of McRO. With respect to the McRO case (MCRO, 2 INC. v. BANDAI NAMCO GAMES AMERICA) the courts found that the structure of the limited rules reflects a specific implementation not demonstrated as that which “any [animator] engaged in the search for [an automation process] would likely have utilized.” Myriad, 133 S. Ct. at 2119–20 (quotation marks omitted). As part of its analysis, the McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). As explained in the specification, human artists did not use the claimed rules, and instead relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes. The McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an 

The applicant’s arguments are not found persuasive and the previous 101 rejection is updated in view of applicant’s amendments.
 
The applicant has amended claim 14 to overcome the previous 112 (b)/ second paragraph rejection. 

The applicant has amended the claims which required further search. An updated search and prior art rejection is located below. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of predicting and recommending actions related to subscriber churn. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-19) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (14-19) is/are directed to a method and claims(s) (1-13) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process and certain methods of organizing human activity. Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of predicting subscriber churn which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the processing circuitry,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “processing circuitry” language, the claim encompasses a user determining predicted likelihoods, identifying recommended actions, presenting the likelihood and actions, and updating correlation features. The mere nominal recitation of a generic processing circuitry does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to predict and attempt to mitigate customer churn which is a method of managing human interaction. Thus, the claim recites an abstract idea. Managing Personal Behavior or Relationships or Interactions between People”; According to the 2019 PEG, “managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): processing circuitry, machine learning, a non-transitory computer readable medium, a network, a computing device steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of 

For further clarification the Examiner points out that the claim(s) recite(s) determining a predicted likelihood that a customer will churn away, identifying recommended mitigating actions, presenting the predicted likelihood, using machine learning, and machine learning algorithms, and the actions updating correlation features for training a church prediction model which are viewed as an abstract idea in the form of a mental process applied to certain methods of organizing human activity.  This judicial exception is not integrated into a practical application because the use of a computer for determining, identifying, presenting, and updating which is the abstract idea steps of predicting subscriber churn (using data to determine possible mitigation due to possible church) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. to determine and attempt to mitigate churn).  Using a computer for determining, identifying, presenting, and updating the data resulting from this kind of human-based, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to mitigating the amount of churn a company would face:

[0002] The inventors recognized a need for a method and system to predict subscriber churn and to identify those subscribers most likely to switch to a different provider. Further, the inventors recognize that, if the subset of subscribers most likely to leave can be predicted, automated or semi-automated campaigns may be directed to these subscribers to increase the likelihood of maintaining the subscriber for another product cycle.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  

The dependent claims do not remedy these deficiencies.
Claims 2-4, 6-13, 15-19, recite limitations which further limit the claimed analysis of data.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. 

Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about churn likelihood.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).


	Applicant’s originally filed specification discloses:
[0083] Reference has been made to flowchart illustrations and block diagrams of methods, systems and computer program products according to implementations of this disclosure. Aspects thereof are implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. [0084] These computer program instructions may also be stored in a computer-readable medium that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable medium produce an article of manufacture including instruction means which implement the function/act specified in the flowchart and/or block diagram block or blocks. [0085] The computer program instructions may also be loaded onto a computer or other programmable data processing apparatus to cause a series of operational steps to be performed on the computer or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computer or other programmable apparatus provide processes for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

 	The prior art references Higgins US 20190213511 A1, Gupta US 20190102820 A1, Han US 20170061344 A1, Eskandari US 20040073520 A1 teach processing circuitry, a non-transitory computer readable medium, a network, machine learning, a computing device in at least Higgins Fig. 3, paragraphs 5, 29, 43, 55, 57, 59, 60, 65-67, 73-104, Gupta Fig. 1, 4, paragraphs 11-19, 21-26, 32, 39-45, Han Fig. 1-7, paragraphs 5-7, 20-35, 41, 59-63, 90-94, Eskandari Fig. 1, 2, 17, paragraphs 14, 130-135. 


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 4, the phrase "dropping the respective product upon product renewal" renders the claim indefinite because it is unclear what specifically the applicant is claiming. The term renewal was known in the art at the time of the invention to mean extending a period. Therefore, it is unclear how based on amended claim 1, wherein churning away from the respective provider includes purchasing the respective product from another provider of the plurality of providers could also include dropping a product at the time of (upon) renewal. It is unclear why or how you would leave Company X to go to Company Y and immediately drop “the respective product” upon renewal. Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20170061344 A1) in view of Swaminathan et al. (US 20050251408 A1) in view of Gupta (US 20190102820 A1) in view of Mohan et al. (US 20140114722 A1).

Regarding claim 1, Han teaches 
a system for predicting subscriber churn, comprising: processing circuitry; and a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by the processing circuitry (¶ 22, Furthermore, methods and processes described herein can be included in hardware modules or apparatus. These modules or apparatus may include, but are not limited to, an application-specific integrated circuit (ASIC) chip, a field-programmable gate array (FPGA), a dedicated or shared processor that executes a particular software module or a piece of code at a particular time, and/or other programmable-logic devices now known or later developed. When the hardware modules or apparatus are activated, they perform the methods and processes included within them. ¶ 20 The data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system. The computer-readable storage medium includes, but is not limited to, volatile memory, non-volatile memory, magnetic and optical storage devices such as disk drives, magnetic tape, CDs (compact discs), DVDs (digital versatile discs or digital video discs), or other media capable of storing code and/or data now known or later developed. ¶ 54, 80, 90);

cause the processing circuitry to access, from one or more data sources via a network historic attribute data representing relationships between participants in transactions for purchasing a plurality of subscription products, wherein (¶ 40-41, Spending features 226 may relate to the customer's spending behavior or spending history with the product. For example, spending features 226 may include the renewal target amount, which may be set to the customer's most recent spending amount. The renewal target amount may also be set to other values, such as an average spending amount for the customer and/or other customers in the same company segment, or the customer's most recent spending amount, any of which may be multiplied by a factor. Spending features 226 may also include metrics such as the customer's previous spending amounts, discount rates associated with the customer's spending amount, and/or spending growth that tracks a trend in the customer's spending amounts over time. As with company features 224, spending features 226 may include attributes and/or metrics that are relevant to the product. For example, spending features 226 for predicting the customer's churn risk 216 for a recruiting solution may include a number of recruiting spots and/or job posting slots purchased by the customer with the recruiting solution. Usage features 228 may identify the customer's usage of the online professional network through which the product is purchased or used.  ¶ 53, 30);

the participants include a plurality of subscription product providers and a plurality of subscription product subscribers, and (¶ 31, Customers 110 may also be targeted for marketing or sales activities by other entities in online professional network 118. For example, customers 110 may be companies that purchase business products and/or solutions that are offered by online professional network 118 to achieve goals related to hiring, marketing, advertising, and/or selling. In another example, customers 110 may be individuals and/or companies that are targeted by marketing and/or sales professionals through online professional network 118.  ¶ 30, 34);

the historic attribute data spans a timeframe including a plurality of subscription renewal periods (abstract, Fig. 3A, ¶ 59, As shown in FIG. 3A, the GUI includes a chart 302 of renewal opportunities for the customers over an upcoming time interval. For example, chart 302 may show renewal opportunities over the upcoming year. Each renewal opportunity may be represented by a color-coded circle, with the color of the circle representing the churn risk level of the corresponding customer: red may indicate a high churn risk level, orange may indicate a medium-high churn risk level, yellow may indicate a medium churn risk level, and green may indicate a low churn risk level. The horizontal position of the renewal opportunity in chart 302 may represent the renewal date of the customer along the time interval, and the vertical position of the renewal opportunity in chart 302 may represent the renewal target amount of the customer. ¶ 40, 81, 37, 42-48, 51); 

wherein the historic attribute data defines interactions between each of the plurality of subscription product subscribers and the plurality of subscription product providers (¶ 31, 

identify, based on detected correlations between items of the historic attribute data, one or more correlation features for training a churn prediction model to determine a likelihood of churn (¶ 43, After company features 224, spending features 226, usage features 228, and account features 230 are obtained, analysis apparatus 202 may use one or more of the features to select one or more statistical models 208 for predicting churn risk 216 for the customer. Analysis apparatus 202 and/or another component of the system may create and maintain a set of statistical models 208 that predict churn risk 216 for different subsets of customers. Each statistical model may be trained and/or updated on a periodic basis (e.g., daily) using data associated with the corresponding subset of customers from data repository 134. For example, statistical models 208 may be trained to predict churn risk 216 for different combinations of company segments (e.g., size, location, type) and stages in the sales renewal cycle.¶ 57, 89, 93); 

wherein the likelihood of churn represents a relative likelihood that a given subscriber of the plurality of subscription product subscribers will churn away from a respective provider of the plurality of subscription product providers upon product renewal of the respective subscription product of the plurality of subscription products (¶ 34-37, On the other hand, the customer may fail to renew the sales deal or renew at a lower amount if the customer fails to obtain adequate value from the product and/or feels that the renewal price is too high. In other words, the customer may churn from the product if the sales professional is unable to communicate or increase the value of the product to the customer… Analysis apparatus 202 may predict churn risk 216 for each customer of a product. Churn risk 216 for a given customer may represent that customer's likelihood of fully or partially churning from the product. A full churn may occur when the customer fails to renew with a product such as a business, sales, talent, and/or marketing solution with an online professional network (e.g., online professional network 118 of FIG. 1). A partial churn may occur when the customer renews with the product at an amount that is less than a proportion (e.g., 85%) of the customer's "renewal target amount," which represents a target dollar amount for the customer's next renewal with the product. ¶ 42-53, Analysis apparatus 202 may identify churn risk 216, thresholds 218, risk factors 232, and churn risk level 234 for a number of customers, such as customers associated with certain company segments and/or stages of the sales renewal cycle. Management apparatus 206 may then use churn risk 216, thresholds 218, risk factors 232, and/or churn risk level 234 to mitigate high churn risk levels in a subset of the customers. For example, management apparatus 206 may generate one or more emails, messages, alerts, and/or other notifications of high churn risk levels and/or risk factors 232 for the subset of the customers. Management apparatus 206 may also transmit communications containing content for reducing the high churn risk levels to the customers, such as emails, presentations, documents, or messages that include information for increasing value, improving product usage, and/or otherwise alleviating one or more risk factors 232 of the customers. Management apparatus 206 may further provide any identified risk factors 232 for all customers, including customers with low churn risk…Second, management apparatus 206 may display a chart 222 in GUI 204, such as a chart of renewal opportunities for the customers. Within chart 222, each renewal opportunity may be associated with a representation of the corresponding churn risk level. For example, representations of renewal opportunities in chart 222 may be color-coded to indicate the churn risk levels of the customers associated with the renewal opportunities. Third, management apparatus 206 may display data 236 associated with churn risk 216, thresholds 218, risk factors 232, and churn risk level 234 within ranking 220, chart 222, and/or other parts of GUI 204. For example, data 236 may include the customer names, locations, renewal target amounts, and/or renewal dates of customers in ranking 220 and/or chart 222. Data 236 may also include risk factors 232 for high churn risk levels of the customers and/or criteria (e.g., thresholds) for identifying risk factors 232. Data 236 may further be aggregated into statistics for the customers, such as a total number of renewal opportunities, a total number of high-risk renewal opportunities, a percentage of high-risk renewal opportunities, a total renewal target amount, a high-risk renewal target amount, and/or a percentage associated with the high-risk renewal target amount… Finally, management apparatus 206 may provide one or more recommendations 240 for reducing high customer churn risk levels in GUI 204. For example, GUI 204 may identify one or more risk types associated with risk factors 232 and include information for engaging with customers to mitigate high churn risk levels based on the risk types. The information may also be customized to the company types and/or other attributes of the customers. For example, information related to one or more products purchased by a customer and/or the customer's usage of the product(s) may be included in a document or presentation to allow a sales professional to view the information and/or present the information to others. Consequently, the system of FIG. 2 may improve sales of products through the online professional network by predicting churn risk in customers of the products and providing mechanisms for identifying, managing, and mitigating risk factors 232 associated with the churn risk. ¶ 59, 75, 62, 63, 81, 82);

for each subscriber of a plurality of current subscribers of the plurality of subscription products, (¶ 31-38,  Customers 110 may also be targeted for marketing or sales activities by other entities in online professional network 118. For example, customers 110 may be companies that purchase business products and/or solutions that are offered by online professional network 118 to achieve goals related to hiring, marketing, advertising, and/or selling. In another example, customers 110 may be individuals and/or companies that are targeted by marketing and/or sales professionals through online professional network 118.); 

determine, based on applying of one or more churn prediction attributes for the respective subscriber to the trained churn prediction model, a predicted likelihood of churn away from a respective provider of the plurality of providers (¶ 37, Analysis apparatus 202 may predict churn risk 216 for each customer of a product. Churn risk 216 for a given customer may represent that customer's likelihood of fully or partially churning from the product. A full churn may occur when the customer fails to renew with a product such as a business, sales, talent, and/or marketing solution with an online professional network (e.g., online professional network 118 of FIG. 1). A partial churn may occur when the customer renews with the product at an amount that is less than a proportion (e.g., 85%) of the customer's "renewal target amount," which represents a target dollar amount for the customer's next renewal with the product. ¶ 40-45 After company features 224, spending features 226, usage features 228, and account features 230 are obtained, analysis apparatus 202 may use one or more of the features to select one or more statistical models 208 for predicting churn risk 216 for the customer. Analysis apparatus 202 and/or another component of the system may create and maintain a set of statistical models 208 that predict churn risk 216 for different subsets of customers. Each statistical model may be trained and/or updated on a periodic basis (e.g., daily) using data associated with the corresponding subset of customers from data repository 134. For example, statistical models 208 may be trained to predict churn risk 216 for different combinations of company segments (e.g., size, location, type) and stages in the sales renewal cycle. ¶ 57, 89, 92-93); 

wherein the one or more churn prediction attributes define a relationship between the respective subscriber and the respective provider in view of a respective subscription product of the plurality of subscription products, (¶ 32, As shown in FIG. 1, customers 110 may be identified by an identification mechanism 108 using data from data repository 134 and/or online professional network 118. For example, identification mechanism 108 may identify customers 110 by matching profile data, group memberships, industries, skills, customer relationship data, and/or other data for customers 110 to keywords related to products that may be of interest to the customers. As a result, customers 110 may include entities that have purchased products through and/or within online professional network 118, as well as entities that have not yet purchased but may be interested in products offered through and/or within online professional network 118. ¶ 63-66 Different views of data in chart 302, table 304, and/or statistics 306 may be generated by applying one or more filters 308-310 to the data. Filters 308 may include a manager or representative name, ownership (e.g., team, individual, etc.), churn risk level (e.g., all levels, high and medium-high, high, medium-high, medium, low), region, country, segment (e.g., enterprise, small business, global), customer relationship (e.g., corporate, global, hybrid, staffing), and/or representative type (e.g., corporate, global, hybrid, staffing, etc.). Filter 310 may include user-interface elements for specifying the top 100, top 500, or all customers that are ranked in decreasing order of renewal target amount. After a filter is specified using the corresponding user-interface element, chart 302, table, 304, and/or statistics 306 may be updated to contain data that matches the filter. ¶ 26, 72);

and present, to a remote computing device of the respective provider via the network, information identifying a portion of the plurality of current subscribers, each subscriber of the portion being determined to have a respective predicted likelihood of churn identified as a high likelihood, for mitigating the predicted likelihood of churn away from the respective provider (¶ 35, In one or more embodiments, the system of FIG. 1 includes functionality to predict, manage, and mitigate churn risk (e.g., churn risk 1112, churn risk x 114) in customers 110 who have signed sales deals for products through online professional network 118. More specifically, a churn-management system 102 may use data from data repository 134 to identify customers with high levels of churn risk. As described in further detail below, churn-management system 102 may also identify risk factors associated with the churn risk, generate notifications of the high churn risk levels and/or risk factors, and/or provide mechanisms for identifying and mitigating the high churn risk levels. Consequently, churn-management system 102 may improve customer retention and CLV for products that are marketed and/or sold through online professional network 118. ¶ 45-51, Analysis apparatus 202 may identify churn risk 216, thresholds 218, risk factors 232, and churn risk level 234 for a number of customers, such as customers associated with certain company segments and/or stages of the sales renewal cycle. Management apparatus 206 may then use churn risk 216, thresholds 218, risk factors 232, and/or churn risk level 234 to mitigate high churn risk levels in a subset of the customers. For example, management apparatus 206 may generate one or more emails, messages, alerts, and/or other notifications of high churn risk levels and/or risk factors 232 for the subset of the customers. Management apparatus 206 may also transmit communications containing content for reducing the high churn risk levels to the customers, such as emails, presentations, documents, or messages that include information for increasing value, improving product usage, and/or otherwise alleviating one or more risk factors 232 of the customers. Management apparatus 206 may further provide any identified risk factors 232 for all customers, including customers with low churn risk. ¶ 53, Finally, management apparatus 206 may provide one or more recommendations 240 for reducing high customer churn risk levels in GUI 204. For example, GUI 204 may identify one or more risk types associated with risk factors 232 and include information for engaging with customers to mitigate high churn risk levels based on the risk types. The information may also be customized to the company types and/or other attributes of the customers. For example, information related to one or more products purchased by a customer and/or the customer's usage of the product(s) may be included in a document or presentation to allow a sales professional to view the information and/or present the information to others. Consequently, the system of FIG. 2 may improve sales of products through the online professional network by predicting churn risk in customers of the products and providing mechanisms for identifying, managing, and mitigating risk factors 232 associated with the churn risk. ¶ 76, If the churn risk exceeds the threshold, the high churn risk level is identified in the customer. In turn, a notification of the high churn risk level for the customer is outputted (operation 410). For example, the high churn risk level may be included in an email, message, alert, GUI, and/or other notification. If the churn risk does not exceed the threshold, the high churn risk level is not identified in the customer, and the notification may be omitted. ¶ 94 In addition, one or more components of computer system 700 may be remotely located and connected to the other components over a network. Portions of the present embodiments (e.g., analysis apparatus, management apparatus, data repository, etc.) may also be located on different nodes of a distributed system that implements the embodiments. For example, the present embodiments may be implemented using a cloud computing system that predicts and manages churn risk for a set of remote customers. 59, 62, 63, 66, 69, 78, 70, 58, Fig. 2, 7). 

Han does not specifically teach correlations in transactional patterns in relationships. 

However, Swaminathan teaches 
detect, from the historic attribute data, correlations between items of the historic attribute data, wherein the detected correlations extract transactional patterns in relationships between each of the plurality of subscription product subscribers and the plurality of subscription product providers participating in the system (¶ 28, In various embodiments, such computer implemented processes include those related to customer satisfaction. For instance, such processes include identifying patterns relating to subscription cancellations, identifying a customer as a potential for subscription cancellation, improving and/or monitoring customer satisfaction. ¶ 245-248, In step 2110, monitoring of the customer is continued. In step 2111, the effectiveness of the ameliorative action is ascertained, at which 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Han to include/perform correlations in transactional patterns in relationships, as taught/suggested by Swaminatha. This known technique is applicable to the system of Han as they both share characteristics and capabilities, namely, they are directed to systems for minimizing customer churn. One of ordinary skill in the art would have recognized that applying the known technique of Swaminatha would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Swaminatha to the teachings of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such correlation features into similar systems. Further, applying correlations in transactional patterns in relationships would have been recognized by those of ordinary skill in the art as resulting in an improved system that could reveal significant/meaningful relationships between different metrics or groups of metrics. Information about such relationships can provide new insights, and reveal interdependencies.

Han does not specifically teach machine learning.

However, Gupta teaches 
training a churn prediction model to determine via machine learning, a likelihood of churn (¶ 21-28, All of the above-described indicators--local and global, immediate and historic, user specific and general population, can be analyzed by a machine learning component of churn prediction engine 112 to determine a score that indicates a likelihood that the user will churn within some time period (e.g. in the next day, week or month). Churn prediction engine 112 can use the input data to update one or more machine learning models 120. In some embodiments, there is a machine learning model 120 per application being measured. Churn prediction engine 112 can compare a particular user's activities during a trial period of an application 104 with information from a model 120 for the application 104 in order to determine a probability regarding whether or not the particular user will go on to subscribe or purchase the application. ¶ 32). 
based on applying one or more churn prediction attributes for the respective subscriber to one or more machine learning algorithms implementing the trained churn prediction model (¶ 21-28, All of the above-described indicators--local and global, immediate and historic, user specific and general population, can be analyzed by a machine learning component of churn prediction engine 112 to determine a score that indicates a likelihood that the user will churn within some time period (e.g. in the next day, week or month). Churn prediction engine 112 can use the input data to update one or more machine learning models 120. In some embodiments, there is a machine learning model 120 per application being measured. Churn prediction engine 112 can compare a particular user's activities during a trial period of an application 104 with information from a model 120 for the application 104 in order to determine a probability regarding whether or not the particular user will go on to subscribe 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Han to include/perform training a churn prediction model to determine via machine learning, a likelihood of churn, as taught/suggested by Gupta This known technique is applicable to the system of Han as they both share characteristics and capabilities, namely, they are directed to preventing churn. One of ordinary skill in the art would have recognized that applying the known technique of Gupta would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gupta to the teachings of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems. Further, applying machine learning would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the provider the ability to more easily identify patterns. 



However, Mohan discloses wherein churning away from the respective provider includes purchasing the respective product from another provider of the plurality of providers (¶ 2, Churn refers generally to the movement of customers from one service provider to another.). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Han to include/perform a definition of churning away, as taught/suggested by Mohan. This known technique is applicable to the system of Han as they both share characteristics and capabilities, namely, they are directed to preventing churn. One of ordinary skill in the art would have recognized that applying the known technique of Mohan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mohan to the teachings of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a definition of churning away into similar systems. Further, applying the definition of churning away would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for clear data and information with regards to how the invention is specifically defining the action of churning away.

Regarding claim 3, Han teaches 
wherein the one or more churn prediction attributes defining the relationship between the respective subscriber and the respective provider include transaction data indicating attributes of interactions between the respective subscriber and the respective provider over a subscription period of the respective product (¶ 40-41, Spending features 226 may relate to the customer's spending behavior or spending history with the product. For example, spending features 226 may include the renewal target amount, which may be set to the customer's most recent spending amount. The renewal target amount may also be set to other values, such as an average spending amount for the customer and/or other customers in the same company segment, or the customer's most recent spending amount, any of which may be multiplied by a factor. Spending features 226 may also include metrics such as the customer's previous spending amounts, discount rates associated with the customer's spending amount, and/or spending growth that tracks a trend in the customer's spending amounts over time. As with company features 224, spending features 226 may include attributes and/or metrics that are relevant to the product. For example, spending features 226 for predicting the customer's churn risk 216 for a recruiting solution may include a number of recruiting spots and/or job posting slots purchased by the customer with the recruiting solution. Usage features 228 may identify the customer's usage of the online professional network through which the product is purchased or used.  ¶ 53, 30).

Regarding claim 4, Han teaches 
wherein churning away from the respective provider includes dropping the respective product upon product renewal (¶ 34-37, On the other hand, the customer may fail to renew the sales deal or renew at a lower amount if the customer fails to obtain adequate value from the product and/or feels that the renewal price is too high. In other words, the customer may churn from the product if the sales professional is unable to communicate or increase the value of the product to the customer… Analysis apparatus 202 may predict churn risk 216 for each customer of a product. Churn risk 216 for a given customer may represent that customer's likelihood of fully or partially churning from the product. A full churn may occur when the customer fails to renew with a product such as a business, sales, talent, and/or marketing solution with an online professional network (e.g., online professional network 118 of FIG. 1). A partial churn may occur when the customer renews with the product at an amount that is less than a proportion (e.g., 85%) of the customer's "renewal target amount," which represents a target dollar amount for the customer's next renewal with the product. ¶ 59, 75, 62, 63, 81, 82).
Also taught by Gupta (¶ 3, Churn occurs when a user installs a software product, but at the end of the trial period, discontinues use of the product. A user may also sign up for a paid subscription, but discontinue the subscription after a time. This is considered churn of a paid subscriber. ¶ 22). 

Regarding claim 5, Han teaches 
wherein applying the one or more churn prediction attributes for the respective subscriber to the trained churn prediction model produces a subscriber weighting representing a relative propensity for the respective subscriber to churn away from the respective provider (¶ 44-46, As described above, churn risk 216 may be a numeric score or value that represents the customer's propensity for fully or partially churning from the product. Because churn risk 216 may be assessed in relation to other values of churn risk 216 for other customers, thresholds 218 may represent values that indicate certain levels of churn risk 216, such as medium, medium-high, or high. For example, thresholds 218 may be set to values that represent certain percentiles of churn risk 216 for the company segment and stage in the sales renewal cycle of the customer. The first statistical model and/or analysis apparatus 202 may also apply thresholds 218 to churn risk 216 to identify a churn risk level 234 for the customer. For example, churn risk level 234 may be set to high if churn risk 216 exceeds a threshold for high churn risk. If churn risk 216 is below the threshold for high churn risk and above the threshold for a medium-high churn risk, churn risk level 234 may be set to medium-high. If churn risk 216 is below the threshold for medium-high churn risk and above the threshold for a medium churn risk, churn risk level 234 may be set to medium. If churn risk 216 is below the threshold for medium churn risk, churn risk level 234 may be set to low. ¶ 56-57, Finally, statistical models 208 may be implemented using different techniques and/or used to generate churn risk 216, thresholds 218, churn risk level 234, and/or risk factors 232 in different ways. For example, churn risk 216 and/or thresholds 218 may be generated using a gradient tree boosting technique, while risk factors 232 may be identified using one or more additional decision trees. Other types of statistical models, such as artificial neural networks, Bayesian networks, support vector machines, and/or clustering techniques, may also be used with or in lieu of the gradient tree boosting technique and/or decision trees to provide the functionality of analysis apparatus 202. Alternatively, churn risk 216, thresholds 218, churn risk level 234, and/or risk factors 232 may be generated using the same statistical model instead of separate statistical models. Statistical models 208 may further be updated based on subsequent behavior and/or spending by the customers. For example, renewal amounts, churn rates, and/or other attributes associated with the customers may be tracked after churn risk 216, thresholds 218, churn risk level 234, and/or risk factors 232 are identified for the customers. The attributes may then be provided as training data to statistical models 208, and the training data may be used to update weights, thresholds, and/or other elements used by statistical models 208 to predict churn risk 216 and identify risk factors 232 for the customers. ¶ 51, 68, 75-79, 88, 92, Fig. 2). 

Han does not specifically teach machine learning.


the one or more churn prediction attributes for the respective subscriber to the one or more machine learning algorithms implementing (¶ 21-28, All of the above-described indicators--local and global, immediate and historic, user specific and general population, can be analyzed by a machine learning component of churn prediction engine 112 to determine a score that indicates a likelihood that the user will churn within some time period (e.g. in the next day, week or month). Churn prediction engine 112 can use the input data to update one or more machine learning models 120. In some embodiments, there is a machine learning model 120 per application being measured. Churn prediction engine 112 can compare a particular user's activities during a trial period of an application 104 with information from a model 120 for the application 104 in order to determine a probability regarding whether or not the particular user will go on to subscribe or purchase the application…At block 202, the server recommendation engine 110 selects an action from an actions library 122. In some embodiments, the server recommendation engine 110 can select an initial action randomly. Random selection can be desirable in the initial stages, because it offers stochastic variance at the possible risk of incurring more penalties. When chosen randomly, some actions may be incorrect, causing the user to be dissatisfied, or at worse uninstall the app. However, this allows the machine learning algorithm to "learn" what are undesirable actions, and thereby optimize the recommendation algorithm. In alternative embodiments, the server recommendation engine can select a best known action at the time of the selection. The best known action can be based on a score associated with the actions in the library of actions. Selection of actions after an initial time period can be based on the best known action at the time.  ¶ 32). 



Regarding claim 12, Han teaches 
wherein the plurality of subscription products includes at least one of media subscriptions, insurance policies, or gym memberships (¶ 23, The disclosed embodiments provide a method, apparatus, and system for processing data.  More specifically, the disclosed embodiments provide a method, apparatus, and system for managing the churn risk of customers in a social network.  As shown in FIG. 1, the social network may be an online professional network 118 that allows a set of entities (e.g., entity 1104, entity x 106) to interact with one another in a professional and/or business context. social network/social media subscription).

Claims 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20170061344 A1) in view of Swaminathan et al. (US 20050251408 A1) in view of Gupta (US .

Regarding claim 2, Han teaches the limitations of claim 1, Han does not specifically teach 

wherein the one or more churn prediction attributes defining the relationship between the respective subscriber and the respective provider include survey data results received from a second remote computing device of the respective subscriber via the network, wherein the survey data results indicate a level of contentment of the respective subscriber with the respective product provided by the respective provider
Taught by Eskandari (¶ 60 In addition, a customer survey may be used to identify characteristics about valuable customers with a high likelihood-to -churn. For example, a customer survey may be used to understand the factors that lead to customer satisfaction and customer loyalty. ¶ 91 The categorical churn management process 700 associates each customer with a category based on the customer's likelihood-to -churn. Some implementations of a categorical churn management process 700 may use other criteria to categorize customers. For example, a customer may be categorized based on the level of customer satisfaction or customer loyalty, such as may be determined using various techniques (including a customer survey). In another example, a customer may be categorized based on the level of revenue generated or the number of purchases made by the customer within a particular period of time. ¶ 121 The GUI 1400 represents a customer profile interface 1400 that may be used, for example, as part of an implementation of step 1020 the churn management process 1000. The customer profile interface 1400 typically includes one or more windows, such as, a survey-results window 1410, a geographical-distribution window 1420, and a profile window 1430. The windows 1410-1430 may be arranged and sized by the user and may include features such as, for example, auto-generated scroll bars, tabs, drop-down menu selectors, and links to other windows or interfaces. Each of the windows 1410, 1420 or 1430 may be displayed individually or in combination with one or more of the other windows 1410, 1420 or 1430. Fig. 14). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Han to include/perform a survey, as taught/suggested by Eskandari This known technique is applicable to the system of Han as they both share characteristics and capabilities, namely, they are directed to systems for minimizing customer churn. One of ordinary skill in the art would have recognized that applying the known technique of Eskandari would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Eskandari to the teachings of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such survey features into similar systems. Further, applying a survey would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow direct input from customers regarding their experiences and possible contentment issues.



Regarding claim 6, Han teaches the limitations of claim 1, Han does not specifically teach weighting exceeding a threshold. Han teaches 
wherein determining the predicted likelihood of churn away from the respective provider comprises identifying, based upon the subscriber weighting, the respective subscriber as having the high likelihood of churn Han (¶ 57, Statistical models 208 may further be updated based on subsequent behavior and/or spending by the customers. For example, renewal amounts, churn rates, and/or other attributes associated with the customers may be tracked after churn risk 216, thresholds 218, churn risk level 234, and/or risk factors 232 are identified for the customers. The attributes may then be provided as training data to statistical models 208, and the training data may be used to update weights, thresholds, and/or other elements used by statistical models 208 to predict churn risk 216 and identify risk factors 232 for the customers. ¶ 45-51, 56, 68, 75-79, 88, 92, Fig. 2). 
The combination of Han and Eskandari teaches wherein determining the predicted likelihood of churn away from the respective provider comprises identifying, based upon the subscriber weighting, the respective subscriber as having the high likelihood of churn based on the subscriber weighting exceeding a threshold
Eskandari (¶ 57, In one example, a value-churn index may be a customer value index plus the likelihood-to-churn for a customer. Statistical techniques may be applied to normalize the customer value index such that the customer value index is a value between zero and one hundred. In another example, a customer-value statistical weight may be applied to the customer value index for a customer to calculate a weighted customer value index. A likelihood-to -churn statistical weight may be applied to the likelihood-to -churn for the customer to calculate a weighted likelihood-to -churn index. The likelihood-to -churn statistical weight can be the same as or different from the customer-value statistical weight. The weighted value -churn index is added with the weighted likelihood-to -churn for a weighted value -churn index for the customer. Statistical techniques may be applied to normalize the customer value index such that the customer value index is a value between zero and one hundred. ¶ 9, 80, 82).

 would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the ability to easily identify a customer who may possibly churn. 

Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20170061344 A1) in view of Swaminathan et al. (US 20050251408 A1) in view of Gupta (US 20190102820 A1) in view of Mohan et al. (US 20140114722 A1) in further view of Higgins et al. (US 20190213511 A1).

Regarding claim 7, Han teaches the limitations of claim 1, including mitigating the predicted likelihood of churn, Han does not specifically teach 

wherein, for each subscriber of the portion of the plurality of current subscribers determined to have a respective predicted likelihood of churn identified as the high likelihood, the instructions cause the processing circuitry to: identify, based on a portion of the one or more churn prediction attributes, a respective one or more recommended actions for mitigating the predicted likelihood of churn away from the respective provider; and present, at the remote computing device of the respective provider via the network, the one or more recommended actions.
Taught by Higgins (Fig. 4, ¶ 52-54, A traditional churn analysis based on relatively simple statistical or data-science computations generally tracks or measures only cancellation-related behavior. Furthermore, such methods cannot provide critical business information regarding when a particular customer is likely to churn, why that customer may churn at that time, the type of remedial action most likely to mitigate the chance of churning, and an optimal time to undertake the remedial action. ¶ 131-144 Finally, the system may use the personality profiles and sentiment trends generated in steps 420 and 440 to select remedial actions most likely to be effective for each selected customer. For example, if a customer's personality profile reveals a strong tendency to worry about financial matters and the customer's sentiment trend indicates that the customer's overall anxiety level has increased steadily during the preceding month, as a holiday season approaches, the system may, by means of cognitive analytics, determine that the customer's impending churn decision may be motivated by cost. In response, the system might then select a three-month discount as a preferred remedial action and further specify that the remedial action be undertaken by an agent with the authority to negotiate such a discount. ¶ 95)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Han to include/perform remedial actions for mitigating the predicted likelihood of churn, as taught/suggested by Higgins This known technique is applicable to the system of Han as they both share characteristics and capabilities, namely, they are directed to improving current methods of performing a churn analysis. One of ordinary skill in the art would have recognized that applying the known technique of Higgins would have yielded predictable results and resulted in an improved system. It would have 

Regarding claim 8, the combination of Han and Higgins teaches the limitations of claim 7, including mitigating the predicted likelihood of churn, Han does not specifically teach 
wherein the one or more recommended actions include at least one of personal contact, a marketing email, a promotional offer, or a discount offered by the respective provider to the respective subscriber.
Taught by Higgins (Fig. 4, ¶ 52-54, A traditional churn analysis based on relatively simple statistical or data-science computations generally tracks or measures only cancellation-related behavior. Furthermore, such methods cannot provide critical business information regarding when a particular customer is likely to churn, why that customer may churn at that time, the type of remedial action most likely to mitigate the chance of churning, and an optimal time to undertake the remedial action. ¶ 131-144 Finally, the system may use the personality profiles and sentiment trends generated in steps 420 and 440 to select remedial actions most likely to be effective for each selected customer. For example, if a customer's personality profile reveals a strong tendency to worry about financial matters and the customer's sentiment trend indicates that the customer's overall anxiety level has increased steadily during the preceding month, as a holiday season approaches, the system may, by means of cognitive analytics, determine that the customer's impending churn decision may be motivated by cost. In response, the system might then select a three-month discount as a preferred remedial action and further specify that the remedial action be undertaken by an agent with the authority to negotiate such a discount. ¶ 95)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Han to include/perform remedial actions for mitigating the predicted likelihood of churn, as taught/suggested by Higgins This known technique is applicable to the system of Han as they both share characteristics and capabilities, namely, they are directed to improving current methods of performing a churn analysis. One of ordinary skill in the art would have recognized that applying the known technique of Higgins would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Higgins to the teachings of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such remediation action features into similar systems. Further, applying remedial actions for mitigating the predicted likelihood of churn would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow individual offers/ actions directed to customers to retain them.

Regarding claim 9, the combination of Han and Higgins teaches the limitations of claim 7, including mitigating the predicted likelihood of churn, Han does not specifically teach 
wherein identifying the one or more recommended actions comprises associating a respective recommended action with an attribute of a transaction between the respective subscriber and the respective provider
Taught by Higgins (Fig. 4, ¶ 52-54, A traditional churn analysis based on relatively simple statistical or data-science computations generally tracks or measures only cancellation-related behavior. Furthermore, such methods cannot provide critical business information regarding when a particular customer is likely to churn, why that customer may churn at that time, the type of remedial action most likely to mitigate the chance of churning, and an optimal time to undertake the remedial action. ¶ 131-144 Finally, the system may use the personality profiles and sentiment trends generated in steps 420 and 440 to select remedial actions most likely to be effective for each selected customer. For example, if a customer's personality profile reveals a strong tendency to worry about financial matters and the customer's sentiment trend indicates that the customer's overall anxiety level has increased steadily during the preceding month, as a holiday season approaches, the system may, by means of cognitive analytics, determine that the customer's impending churn decision may be motivated by cost. In response, the system might then select a three-month discount as a preferred remedial action and further specify that the remedial action be undertaken by an agent with the authority to negotiate such a discount. ¶ 95)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Han to include/perform remedial actions for mitigating the predicted likelihood of churn, as taught/suggested by Higgins This known technique is applicable to the system of Han as they both share characteristics and capabilities, namely, they are directed to improving current methods of performing a churn analysis. One of ordinary skill in the art would have recognized that applying the known technique of Higgins would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Higgins to the teachings of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such remediation action features into similar systems. Further, applying remedial actions for mitigating the predicted likelihood of churn would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow individual offers/ actions directed to customers to retain them.

Regarding claim 10, the combination of Han and Higgins teaches the limitations of claim 7, including mitigating the predicted likelihood of churn, the combination of Han and Higgins does not specifically teach 
wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to determine, (a) responsive to receiving indication from the remote computing device of the respective provider indicating that a portion of the one or more recommend actions were taken and (b) based on a comparison of the predicted likelihood of churn to a churn outcome for the respective subscriber, an effectiveness of the portion of the one or more recommended actions in mitigating the predicted likelihood of churn away from the respective provider.
Taught by Gupta (¶ 21-28, At block 202, the server recommendation engine 110 selects an action from an actions library 122. In some embodiments, the server recommendation engine 110 can select an initial action randomly. Random selection can be desirable in the initial stages, because it offers stochastic variance at the possible risk of incurring more penalties. When chosen randomly, some actions may be incorrect, causing the user to be dissatisfied, or at worse uninstall the app. However, this allows the machine learning algorithm to "learn" what are undesirable actions, and thereby optimize the recommendation algorithm. In alternative embodiments, the server recommendation engine can select a best known action at the time of the selection. The best known action can be based on a score associated with the actions in the library of actions. Selection of actions after an initial time period can be based on the best known action at the time.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Han to include/perform the effectiveness of the mitigating actions, as taught/suggested by . 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20170061344 A1) in view of Swaminathan et al. (US 20050251408 A1) in view of Gupta (US 20190102820 A1) in view of Mohan et al. (US 20140114722 A1) in further view of Maga et al. (US 20070156673 A1). 

Regarding claim 11, Han teaches the limitations of claim 1, including mitigating the predicted likelihood of churn, the combination of Han teaches 
wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to, after a timeframe of the product renewal, update, based on an accuracy of the churn prediction model in predicting the churn of the respective subscriber away from the respective provider, the one or more correlation features for training the churn prediction model, wherein the accuracy of the churn prediction model is based at least in part on a comparison of the predicted likelihood of churn to a churn outcome for the respective subscriber. (¶ 89, An update to the churn risk level is then obtained from a user through a GUI (operation 608). For example, the user may use the GUI to manually revise the churn risk level of the customer from high to medium after obtaining feedback from the customer indicating the customer's willingness to renew. The update is included in training data for the statistical model (operation 610), and the training data is used to produce a new version of the statistical model (operation 612). For example, a manually revised churn risk level for the customer may be provided to the statistical model to update the calculation of churn risk and/or churn risk levels by the statistical model. As a result, the update may improve the accuracy of the statistical model in generating subsequent churn risks and/or churn risk levels for the customers. ¶ 93, The system may also include a management apparatus that outputs a notification of the high churn risk level for the customer. The management apparatus may also display a GUI containing a chart of renewal opportunities for a set of customers over an upcoming time interval. The management apparatus may further display a representation of a churn risk level for each of the customers with a renewal opportunity in the chart. The analysis apparatus and/or management apparatus may further obtain an update to the churn risk level of the customer through the GUI, include the update in training data for the statistical model, and use the training data to produce a new version of the statistical model. ¶ 52, 57, 84).  

Han does not specifically teach determining the accuracy of the churn predication model. 
However, the combination of Han and Maga teaches wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to, after a timeframe of the product renewal, update, based on an accuracy of the churn prediction model in predicting the churn of the respective subscriber away from the respective provider, the one or more correlation features for training the churn prediction model, wherein the accuracy of the churn prediction model is based at least in part on a comparison of the predicted likelihood of churn to a churn outcome for the respective subscriber (¶ 12, A Predictive model is trained on historical customer data, and the accuracy of the predictive model is verified based on historical data. Once the model is trained and its accuracy verified, the model is deployed on current customer data to generate a propensity to churn score for individual customers. The propensity to churn score indicates the relative likelihood that the individual customer will churn within a specified time period in the future. One the customers are scored the characteristics of target customers who are to be contacted during the course of the customer retention program are defined and a list of targeted customers having the defined characteristics is compiled. ¶ 58-59, According to an embodiment of the invention, the models are trained using multiple overlapping data sets as shown in FIG. 10. The data sets 220, 222, 224, 226, 228 are offset by one month increments. The results from training the model on a first data set 220 are included when training the model on the second data 222, and so forth in an iterative process which refines the predictive power and accuracy of the model with each iteration. Training the models on data from a plurality of overlapping data sets increases the number of churn events that may be analyzed and weakens seasonal effects. The exact number of data sets used to train the models may vary depending on the availability of data, data obsolescence and other factors. Returning to FIG. 3, once a model is trained at 136, the results are verified at 138. The accuracy of the model is validated by applying a last set of historical data to the trained model and comparing the results of the prediction against the actual historical results. The model is accepted if the results of the validation set are very similar with the expected results of the created model. For example, assume that the training phase generated a model that can identify 50% of the churners in the first 10% of the population, and 92% of churners in the first 30% of the population. The model is successfully validated if the first 10% of customers with highest churn propensity (as calculated by the model) contains 50% of the actual churners and the first 30% contains 92% of churners. If the validation presents results which are different from the training phase (better or worse), the model is not stable and has to be re-trained under different conditions (different selection of input variables, different statistical algorithm or different tuning of the same statistical algorithm). The validation phase is not aimed at optimizing the predictive power of the model, but rather verifying the model's stability across a different input set. A stable performance of the model during the validation phase allows users to trust the results of the model when it is applied to other "live" data sets (e.g. active customers who are to be scored on a monthly basis for selecting the targets for retention campaigns), ¶ 31).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Han to include/perform determining the accuracy of the churn predication model, as taught/suggested by Maga This known technique is applicable to the system of Han as they both share characteristics and capabilities, namely, they are directed to predicting churn. One of ordinary skill in the art would have recognized that applying the known technique of Maga would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Maga to the teachings of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such accuracy features into similar systems. Further, applying determining the accuracy of the churn predication model would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the users to determine how correct various features are of the model. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20170061344 A1) in view of Swaminathan et al. (US 20050251408 A1) in view of Gupta (US .

Regarding claim 13, the combination of Han and Higgins teaches the limitations of claim 1, including mitigating the predicted likelihood of churn
Han teaches wherein the items of historic attribute data include attributes of the plurality of subscription product providers, attributes of the plurality of subscription product subscribers, attributes of the plurality of subscription products (¶ 40-43, 30-33, 39, 47, 49, 53, 57). 

Han does not specifically teach 
churn outcomes for the plurality of subscription product subscribers over a predetermined period of time

Taught by Goldberg (Abstract, ¶ 18-21, In step 204, churn model generation program 132 divides the events included in former client system log 136 and retained client system log 112 into consecutive time frames. In this exemplary embodiment, churn model generation program divides the events included in former client system log 136 and retained client system log 112 into consecutive time frames based on the number of events in the respective log files, such that each time frame includes the same number of events. In other embodiments, churn model generation program 132 divides the events in former client system log 136 and retained client system log 112 based on the types of events, the frequency of events, the timing of events, or a combination thereof. For example, churn model generation program 132 can place a sequence of events describing system failures into a single time frame even if that time frame results in more or fewer events than other time frames. ¶ 25-28, In decision block 308, churn prediction program 134 determines whether consecutive time frames having a "churn preparation" state assigned to them occur in current client system log 122. In this exemplary embodiment, churn prediction program 134 compares the states of pairs of consecutive time frames in order to determine if both time frames in a pair have a " churn preparation" state. By comparing consecutive time frames, churn prediction program 134 can increase the likelihood of an accurate churn prediction by eliminating false positives in situations where the events may, for example, indicate a temporary drop in storage usage that will increase in the next time frame. Accordingly, more consecutive " churn preparation" time frames indicate a greater likelihood of a churn event in the future. In other embodiments, churn prediction program 134 compares greater numbers of consecutive time frames in order to determine if a churn event is likely to occur in the future. If churn prediction program 134 determines that no consecutive time frames are set to the " churn preparation" state (decision block 308, NO branch), then churn prediction program 134 terminates for current client system log 122. In some embodiments, churn prediction program 134 can continuously analyze current client system logs, such as current client system log 122, in order to maintain a near real-time prediction of the likelihood of a churn event. In other embodiments, churn prediction program 134 can label current client system log 122 as a retained client system log in order to perform supervised learning (e.g., using churn model generation program 132) and generate a more robust and accurate model for predicting the likelihood of a churn event.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Han to include/perform churn outcomes for the plurality of subscription product subscribers over a predetermined period of time, as taught/suggested by Goldberg. This known technique is applicable to the system of Han as they both share characteristics and capabilities, namely, they are .  

Claims 14-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20170061344 A1) in view of Higgins et al. (US 20190213511 A1) in view of Maga et al. (US 20070156673 A1) in view of in view of Swaminathan et al. (US 20050251408 A1) in view of Gupta (US 20190102820 A1) in view of Mohan et al. (US 20140114722 A1).

Regarding claim 14, Han teaches 

for each customer of a plurality of product customers participating in transactions to purchase a plurality of renewable products from a plurality of product providers (¶ 40-41, Spending features 226 may relate to the customer's spending behavior or spending history with the product. For example, spending features 226 may include the renewal target amount, which may be set to the customer's most recent spending amount. The renewal target amount may also be set to other values, such as an average spending amount for the customer and/or other customers in the same company segment, or the customer's most recent spending amount, any of which may be multiplied by a factor. Spending features 226 may also include metrics such as the customer's previous spending amounts, discount rates associated with the customer's spending amount, and/or spending growth that tracks a trend in the customer's spending amounts over time. As with company features 224, spending features 226 may include attributes and/or metrics that are relevant to the product. For example, spending features 226 for predicting the customer's churn risk 216 for a recruiting solution may include a number of recruiting spots and/or job posting slots purchased by the customer with the recruiting solution. Usage features 228 may identify the customer's usage of the online professional network through which the product is purchased or used. ¶ 31, Customers 110 may also be targeted for marketing or sales activities by other entities in online professional network 118. For example, customers 110 may be companies that purchase business products and/or solutions that are offered by online professional network 118 to achieve goals related to hiring, marketing, advertising, and/or selling. In another example, customers 110 may be individuals and/or companies that are targeted by marketing and/or sales professionals through online professional network 118.   ¶ 53, 30, 34);

wherein each customer of the plurality of product customers is a current customer of a target provider of the plurality of product providers (¶ 33, In another example, products offered by other entities through online professional network 118 may be matched to current and/or prospective customers through criteria specified by the other entities. In a third example, customers 110 may include all entities in online professional network 118, which may be targeted with products such as "premium" subscriptions or memberships with online professional network 118. ¶ 38, As described above, the customer may be a current and/or prospective customer that is identified using data from data repository 134. Analysis apparatus 

determining, by processing circuitry based on applying one or more churn prediction attributes for the respective customer to a trained churn prediction model, a predicted likelihood that the respective customer will churn away from a respective product of the plurality of renewable products of the target provider (¶ 33-38, On the other hand, the customer may fail to renew the sales deal or renew at a lower amount if the customer fails to obtain adequate value from the product and/or feels that the renewal price is too high. In other words, the customer may churn from the product if the sales professional is unable to communicate or increase the value of the product to the customer… Analysis apparatus 202 may predict churn risk 216 for each customer of a product. Churn risk 216 for a given customer may represent that customer's likelihood of fully or partially churning from the product. A full churn may occur when the customer fails to renew with a product such as a business, sales, talent, and/or marketing solution with an online professional network (e.g., online professional network 118 of FIG. 1). A partial churn may occur when the customer renews with the product at an amount that is less than a proportion (e.g., 85%) of the customer's "renewal target amount," which represents a target dollar amount for the customer's next renewal with the product. ¶ 42-53, After company features 224, spending features 226, usage features 228, and account features 230 are obtained, analysis apparatus 202 may use one or more of the features to select one or more statistical models 208 for predicting churn risk 216 for the customer. Analysis apparatus 202 and/or another component of the system may create and maintain a set of statistical models 208 that predict churn risk 216 for different subsets of customers. Each statistical model may be trained and/or updated on a periodic basis (e.g., daily) using data associated with the corresponding subset of customers from data repository 134. For example, statistical models 208 may be trained to predict churn risk 216 for different combinations of company segments (e.g., size, location, type) and stages in the sales renewal cycle…Analysis apparatus 202 may identify churn risk 216, thresholds 218, risk factors 232, and churn risk level 234 for a number of customers, such as customers associated with certain company segments and/or stages of the sales renewal cycle. Management apparatus 206 may then use churn risk 216, thresholds 218, risk factors 232, and/or churn risk level 234 to mitigate high churn risk levels in a subset of the customers. For example, management apparatus 206 may generate one or more emails, messages, alerts, and/or other notifications of high churn risk levels and/or risk factors 232 for the subset of the customers. Management apparatus 206 may also transmit communications containing content for reducing the high churn risk levels to the customers, such as emails, presentations, documents, or messages that include information for increasing value, improving product usage, and/or otherwise alleviating one or more risk factors 232 of the customers. Management apparatus 206 may further provide any identified risk factors 232 for all customers, including customers with low churn risk…Second, management apparatus 206 may display a chart 222 in GUI 204, such as a chart of renewal opportunities for the customers. Within chart 222, each renewal opportunity may be associated with a representation of the corresponding churn risk level. For example, representations of renewal opportunities in chart 222 may be color-coded to indicate the churn risk levels of the customers associated with the renewal opportunities. Third, management apparatus 206 may display data 236 associated with churn risk 216, thresholds 218, risk factors 232, and churn risk level 234 within ranking 220, chart 222, and/or other parts of GUI 204. For example, data 236 may include the customer names, locations, renewal target amounts, and/or renewal dates of customers in ranking 220 and/or chart 222. Data 236 may also include risk factors 232 for high churn risk levels of the customers and/or criteria (e.g., thresholds) for identifying risk factors 232. Data 236 may further be aggregated into statistics for the customers, such as a total number of renewal opportunities, a total number of high-risk renewal opportunities, a percentage of high-risk renewal opportunities, a total renewal target amount, a high-risk renewal target amount, and/or a percentage associated with the high-risk renewal target amount… Finally, management apparatus 206 may provide one or more recommendations 240 for reducing high customer churn risk levels in GUI 204. For example, GUI 204 may identify one or more risk types associated with risk factors 232 and include information for engaging with customers to mitigate high churn risk levels based on the risk types. The information may also be customized to the company types and/or other attributes of the customers. For example, information related to one or more products purchased by a customer and/or the customer's usage of the product(s) may be included in a document or presentation to allow a sales professional to view the information and/or present the information to others. Consequently, the system of FIG. 2 may improve sales of products through the online professional network by predicting churn risk in customers of the products and providing mechanisms for identifying, managing, and mitigating risk factors 232 associated with the churn risk. ¶ 57, 59, 75, 62, 63, 81, 82, 89, 92-93); 

the one or more churn prediction attributes define a relationship between the respective customer to the at least one respective provider of the plurality of product providers providing the respective product of the respective provider including the target provider (¶ 31-38, Analysis apparatus 202 may predict churn risk 216 for each customer of a product. Churn risk 216 for a given customer may represent that customer's likelihood of fully or partially churning from the product. A full churn may occur when the customer fails to renew with a product such as a business, sales, talent, and/or marketing solution with an online professional network (e.g., online professional network 118 of FIG. 1). A partial churn may occur when the customer renews with the product at an amount that is less than a proportion (e.g., 85%) of the customer's "renewal target amount," which represents a target dollar amount for the customer's next renewal with the product. ¶ 40-45 After company features 224, spending features 226, usage features 228, and account features 230 are obtained, analysis apparatus 202 may use one or more of the features to select one or more statistical models 208 for predicting churn risk 216 for the customer. Analysis apparatus 202 and/or another component of the system may create and maintain a set of statistical models 208 that predict churn risk 216 for different subsets of customers. Each statistical model may be trained and/or updated on a periodic basis (e.g., daily) using data associated with the corresponding subset of customers from data repository 134. For example, statistical models 208 may be trained to predict churn risk 216 for different combinations of company segments (e.g., size, location, type) and stages in the sales renewal cycle. ¶ 57, 89, 92-93); 

the churn prediction model contains historic data spanning a timeframe including a plurality of subscription renewal periods (abstract, Fig. 3A, ¶ 59, As shown in FIG. 3A, the GUI includes a chart 302 of renewal opportunities for the customers over an upcoming time interval. For example, chart 302 may show renewal opportunities over the upcoming year. Each renewal opportunity may be represented by a color-coded circle, with the color of the circle representing the churn risk level of the corresponding customer: red may indicate a high churn risk level, orange may indicate a medium-high churn risk level, yellow may indicate a medium churn risk level, and green may indicate a low churn risk level. The horizontal position of the renewal opportunity in chart 302 may represent the renewal date of the customer along the time interval, and the vertical position of the renewal opportunity in chart 302 may represent the renewal target amount of the customer. ¶ 40, 81, 37, 42-48, 51); 

wherein the historic data captures interactions between each of the plurality of product customers and the plurality of product providers (¶ 31, 43, 57, 36-39, Analysis apparatus 202 may predict churn risk 216 for each customer of a product. Churn risk 216 for a given customer may represent that customer's likelihood of fully or partially churning from the product. A full churn may occur when the customer fails to renew with a product such as a business, sales, talent, and/or marketing solution with an online professional network (e.g., online professional network 118 of FIG. 1). A partial churn may occur when the customer renews with the product at an amount that is less than a proportion (e.g., 85%) of the customer's "renewal target amount," which represents a target dollar amount for the customer's next renewal with the product.  As described above, the customer may be a current and/or prospective customer that is identified using data from data repository 134. Analysis apparatus 202 may also use data from data repository 134 to generate a set of features for the customer, including one or more company features 224, one or more spending features 226, one or more usage features 228, and one or more account features 230. For example, analysis apparatus 202 may use one or more queries to obtain the features directly from data repository 134, extract one or more features from the queried data, and/or aggregate the queried data into one or more features.)

the predicted likelihood of churn represents a relative likelihood that the respective customer will churn away from the respective product of the respective provider upon product renewal (¶ 35, In one or more embodiments, the system of FIG. 1 includes functionality to predict, manage, and mitigate churn risk (e.g., churn risk 1112, churn risk x 114) in customers 110 who have signed sales deals for products through online professional network 118. More specifically, a churn-management system 102 may use data from data repository 134 to identify customers with high levels of churn risk. As described in further detail below, churn-management system 102 may also identify risk factors associated with the churn risk, generate notifications of the high churn risk levels and/or risk factors, and/or provide mechanisms for identifying and mitigating the high churn risk levels. Consequently, churn-management system 102 may improve customer retention and CLV for products that are marketed and/or sold through online professional network 118. ¶ 45-51, Analysis apparatus 202 may identify churn risk 216, thresholds 218, risk factors 232, and churn risk level 234 for a number of customers, such as customers associated with certain company segments and/or stages of the sales renewal cycle. Management apparatus 206 may then use churn risk 216, thresholds 218, risk factors 232, and/or churn risk level 234 to mitigate high churn risk levels in a subset of the customers. For example, management apparatus 206 may generate one or more emails, messages, alerts, and/or other notifications of high churn risk levels and/or risk factors 232 for the subset of the customers. Management apparatus 206 may also transmit communications containing content for reducing the high churn risk levels to the customers, such as emails, presentations, documents, or messages that include information for increasing value, improving product usage, and/or otherwise alleviating one or more risk factors 232 of the customers. Management apparatus 206 may further provide any identified risk factors 232 for all customers, including customers with low churn risk. ¶ 53, Finally, management apparatus 206 may provide one or more recommendations 240 for reducing high customer churn risk levels in GUI 204. For example, GUI 204 may identify one or more risk types associated with risk factors 232 and include information for engaging with customers to mitigate high churn risk levels based on the risk types. The information may also be customized to the company types and/or other attributes of the customers. For example, information related to one or more products purchased by a customer and/or the customer's usage of the product(s) may be included in a document or presentation to allow a sales professional to view the information and/or present the information to others. Consequently, the system of FIG. 2 may improve sales of products through the online professional network by predicting churn risk in customers of the products and providing mechanisms for identifying, managing, and mitigating risk factors 232 associated with the churn risk. ¶ 76, If the churn risk exceeds the threshold, the high churn risk level is identified in the customer. In turn, a notification of the high churn risk level for the customer is outputted (operation 410). For example, the high churn risk level may be included in an email, message, alert, GUI, and/or other notification. If the churn risk does not exceed the threshold, the high churn risk level is not identified in the customer, and the notification may be omitted. ¶ 94 In addition, one or more components of computer system 700 may be remotely located and connected to the other components over a network. Portions of the present embodiments (e.g., analysis apparatus, management apparatus, data repository, etc.) may also be located on different nodes of a distributed system that implements the embodiments. For example, the present embodiments may be implemented using a cloud computing system that predicts and manages churn risk for a set of remote customers. 59, 62, 63, 66, 69, 78, 70, 58, Fig. 2, 7).

for each customer of at least a portion of the plurality of product customers updating (¶ 43, After company features 224, spending features 226, usage features 228, and account , by the processing circuitry the prediction model in predicting the churn of the respective customer away from the respective product (¶ 35-37, In one or more embodiments, the system of FIG. 1 includes functionality to predict, manage, and mitigate churn risk (e.g., churn risk 1112, churn risk x 114) in customers 110 who have signed sales deals for products through online professional network 118., ¶ 40-43), wherein the churn prediction model is based on a comparison of the predicted likelihood of churn to a churn outcome for the respective customer  (¶ 35, In one or more embodiments, the system of FIG. 1 includes functionality to predict, manage, and mitigate churn risk (e.g., churn risk 1112, churn risk x 114) in customers 110 who have signed sales deals for products through online professional network 118. More specifically, a churn-management system 102 may use data from data repository 134 to identify customers with high levels of churn risk. As described in further detail below, churn-management system 102 may also identify risk factors associated with the churn risk, generate notifications of the high churn risk levels and/or risk factors, and/or provide mechanisms for identifying and mitigating the high churn risk levels. Consequently, churn-management system 102 may improve customer retention and CLV for products that are marketed and/or sold through online professional network 118. ¶ 43, After company features 224, spending features 226, usage features 228, and account features 230 are obtained, analysis apparatus 202 may use one or more of the features to select one or more statistical models 208 for predicting churn risk 216 for the customer. Analysis apparatus 202 and/or another component of the system may create and maintain a set of statistical models 208 that predict churn risk 216 for different subsets of customers. Each statistical model may be trained and/or updated on a periodic basis (e.g., daily) using data associated with the corresponding subset of customers from data repository 134. For example, statistical models 208 may be trained to predict churn risk 216 for different combinations of company segments (e.g., size, location, type) and stages in the sales renewal cycle. ¶ 45-51, Analysis apparatus 202 may identify churn risk 216, thresholds 218, risk factors 232, and churn risk level 234 for a number of customers, such as customers associated with certain company segments and/or stages of the sales renewal cycle. Management apparatus 206 may then use churn risk 216, thresholds 218, risk factors 232, and/or churn risk level 234 to mitigate high churn risk levels in a subset of the customers. For example, management apparatus 206 may generate one or more emails, messages, alerts, and/or other notifications of high churn risk levels and/or risk factors 232 for the subset of the customers. Management apparatus 206 may also transmit communications containing content for reducing the high churn risk levels to the customers, such as emails, presentations, documents, or messages that include information for increasing value, improving product usage, and/or otherwise alleviating one or more risk factors 232 of the customers. Management apparatus 206 may further provide any identified risk factors 232 for all customers, including customers with low churn risk. ¶ 53, Finally, management apparatus 206 may provide one or more recommendations 240 for reducing high customer churn risk levels in GUI 204. For example, GUI 204 may identify one or more risk types associated with risk factors 232 and include information for engaging with customers to mitigate high churn risk levels based on the risk types. The information may also be customized to the company types and/or other attributes of the customers. For example, information related to one or more products purchased by a customer and/or the customer's usage of the product(s) may be included in a document or presentation to allow a sales professional to view the information and/or present the information to others. Consequently, the system of FIG. 2 may improve sales of products through the online professional network by predicting churn risk in customers of the products and providing mechanisms for identifying, managing, and mitigating risk factors 232 associated with the churn risk. ¶ 76, If the churn risk exceeds the threshold, the high churn risk level is identified in the customer. In turn, a notification of the high churn risk level for the customer is outputted (operation 410). For example, the high churn risk level may be included in an email, message, alert, GUI, and/or other notification. If the churn risk does not exceed the threshold, the high churn risk level is not identified in the customer, and the notification may be omitted. ¶ 94 In addition, one or more components of computer system 700 may be remotely located and connected to the other components over a network. Portions of the present embodiments (e.g., analysis apparatus, management apparatus, data repository, etc.) may also be located on different nodes of a distributed system that implements the embodiments. For example, the present embodiments may be implemented using a cloud computing system that predicts and manages churn risk for a set of remote customers. 59, 61-66, 69, 78, 70, 58, Fig. 2, 7).

and further training the churn prediction model (¶ 89, An update to the churn risk level is then obtained from a user through a GUI (operation 608). For example, the user may use the GUI to manually revise the churn risk level of the customer from high to medium after obtaining feedback from the customer indicating the customer's willingness to renew. The update is included in training data for the statistical model (operation 610), and the training data is used 

Han does not specifically teach 
identifying, by the processing circuitry based on a portion of the one or more churn prediction attributes, one or more recommended actions for mitigating the predicted likelihood of churn away from the respective product; presenting, by the processing circuitry to a remote computing device of the respective provider of the respective product via a network, the predicted likelihood of churn and the one or more recommended actions for mitigating the predicted likelihood of churn.
Taught by Higgins (Fig. 4, ¶ 52-54, A traditional churn analysis based on relatively simple statistical or data-science computations generally tracks or measures only cancellation-related behavior. Furthermore, such methods cannot provide critical business information regarding when a particular customer is likely to churn, why that customer may churn at that time, the type of remedial action most likely to mitigate the chance of churning, and an optimal time to undertake the remedial action. ¶ 131-144 Finally, the system may use the personality profiles and sentiment trends generated in steps 420 and 440 to select remedial actions most likely to be effective for each selected customer. For example, if a customer's personality profile reveals a strong tendency to worry about financial matters and the customer's sentiment trend indicates that the customer's overall anxiety level has increased steadily during the preceding month, as a holiday season approaches, the system may, by means of cognitive analytics, determine that the customer's impending churn decision may be motivated by cost. In response, the system might then select a three-month discount as a preferred remedial action and further specify that the remedial action be undertaken by an agent with the authority to negotiate such a discount. ¶ 95)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Han to include/perform remedial actions for mitigating the predicted likelihood of churn, as taught/suggested by Higgins This known technique is applicable to the system of Han as they both share characteristics and capabilities, namely, they are directed to improving current methods of performing a churn analysis. One of ordinary skill in the art would have recognized that applying the known technique of Higgins would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Higgins to the teachings of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such remediation action features into similar systems. Further, applying remedial actions for mitigating the predicted likelihood of churn would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow individual offers/ actions directed to customers to retain them.

Han does not specifically teach determining the accuracy of the churn predication model. However, Maga teaches determining the accuracy of the churn predication model (¶ 7, 12, 58-59, 31)
The combination of Han and Maga teaches: 
For each customer of at least a portion of the plurality of product customers updating, by the processing circuitry based on an accuracy of the churn prediction model in predicting the churn of the respective customer away from the respective product, one or more correlation features for training the churn prediction model, wherein the accuracy of the churn prediction model is based on a comparison of the predicted likelihood of churn to a churn outcome for the respective customer 
Maga teaches determining the accuracy of the churn predication model (¶ 12, A Predictive model is trained on historical customer data, and the accuracy of the predictive model is verified based on historical data. Once the model is trained and its accuracy verified, the model is deployed on current customer data to generate a propensity to churn score for individual customers. The propensity to churn score indicates the relative likelihood that the individual customer will churn within a specified time period in the future. One the customers are scored the characteristics of target customers who are to be contacted during the course of the customer retention program are defined and a list of targeted customers having the defined characteristics is compiled. ¶ 58-59, According to an embodiment of the invention, the models are trained using multiple overlapping data sets as shown in FIG. 10. The data sets 220, 222, 224, 226, 228 are offset by one month increments. The results from training the model on a first data set 220 are included when training the model on the second data 222, and so forth in an iterative process which refines the predictive power and accuracy of the model with each iteration. Training the models on data from a plurality of overlapping data sets increases the number of churn events that may be analyzed and weakens seasonal effects. The exact number of data sets used to train the models may vary depending on the availability of data, data obsolescence and other factors. Returning to FIG. 3, once a model is trained at 136, the results are verified at 138. The accuracy of the model is validated by applying a last set of historical data to the trained model and comparing the results of the prediction against the actual historical results. The model is accepted if the results of the validation set are very similar with the expected results of the created model. For example, assume that the training phase generated a model that can identify 50% of the churners in the first 10% of the population, and 92% of churners in the first 30% of the population. The model is successfully validated if the first 10% of customers with highest churn propensity (as calculated by the model) contains 50% of the actual churners and the first 30% contains 92% of churners. If the validation presents results which are different from the training phase (better or worse), the model is not stable and has to be re-trained under different conditions (different selection of input variables, different statistical algorithm or different tuning of the same statistical algorithm). The validation phase is not aimed at optimizing the predictive power of the model, but rather verifying the model's stability across a different input set. A stable performance of the model during the validation phase allows users to trust the results of the model when it is applied to other "live" data sets (e.g. active customers who are to be scored on a monthly basis for selecting the targets for retention campaigns), ¶ 31).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Han to include/perform remedial actions for determining the accuracy of the churn predication model, as taught/suggested by Maga This known technique is applicable to the system of Han as they both share characteristics and capabilities, namely, they are directed to predicting churn. One of ordinary skill in the art would have recognized that applying the known technique of Maga would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Maga to the teachings of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such accuracy features into similar systems. Further, applying determining the accuracy of the churn predication model would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the users to determine how correct various features are of the model. 

Han does not specifically teach correlations in historic data. 

However, Swaminathan teaches 
the churn prediction model is trained using a set of correlations derived from historic data spanning a timeframe including a plurality of subscription renewal periods, wherein the historic data captures interactions between each of the plurality of product customers and the plurality of product providers (¶ 28, In various embodiments, such computer implemented processes include those related to customer satisfaction. For instance, such processes include identifying patterns relating to subscription cancellations, identifying a customer as a potential for subscription cancellation, improving and/or monitoring customer satisfaction. ¶ 245-248, In step 2110, monitoring of the customer is continued. In step 2111, the effectiveness of the ameliorative action is ascertained, at which point process 2100 can be complete. In one embodiment, process 2100 identifies lapse patterns beginning with step 2112, wherein customer profiles are compiled for customers who have allowed their subscriptions to lapse, cancelled their subscriptions, or exhibited other churn related behavior. In step 2113, each of the customer profiles is analyzed for the presence of patterns. In step 2114, patterns detected are identified as particular lapse patterns. In step 2115, identified lapse patterns are classified, such as for further analysis. In step 2116, lapse patterns are provided to a churn manager, such as for comparison to an individual customer profile (e.g., step 2103). ¶ 104, 107, 120, 149, 155, 158, 314-317).  

one or more correlation features of the set of correlation features for training the churn prediction model (¶ 88, Therefore, a system and method is disclosed that do not apply 

using the updated correlation features (¶ 88, Therefore, a system and method is disclosed that do not apply constraints to multimedia marketing operations that can result from conventional Web-based movie rental systems. The system and method disclosed herein do not constrain inventory management, cause delays or undue expense, or adversely impact customer satisfaction. The system and method disclosed herein thus function to minimize churn factors such as customer migration, and thus minimize negative revenue impacts. Further, the system and method disclosed herein is practical and inexpensive to apply for a multimedia marketing entity and provides increased flexibility thereto. The system and method disclosed herein thus also function to provide comprehensive and efficient multimedia marketing operations in conjunction with other marketing operations that a business entity may conduct. ¶ 20, 28, In various embodiments, such computer implemented processes include those related to customer satisfaction. For instance, such processes include identifying patterns relating to subscription cancellations, identifying a customer as a potential for subscription cancellation, improving and/or monitoring customer satisfaction. ¶ 245-248, In step 2110, monitoring of the customer is continued. In step 2111, the effectiveness of the ameliorative action is ascertained, at which point process 2100 can be complete. In one embodiment, process 2100 identifies lapse patterns beginning with step 2112, wherein customer profiles are compiled for customers who have allowed their subscriptions to lapse, cancelled their subscriptions, or exhibited other churn related behavior. In step 2113, each of the customer profiles is analyzed for the presence of patterns. In step 2114, patterns detected are identified as particular lapse patterns. In step 2115, identified lapse patterns are classified, such as for further analysis. In step 2116, lapse patterns are provided to a churn manager, such as for comparison to an individual customer profile (e.g., step 2103). ¶ 149, 155, 158, 314-317).  



Han does not specifically teach machine learning.

However, Gupta teaches 
One or more machine learning algorithms implementing (¶ 21-28, All of the above-described indicators--local and global, immediate and historic, user specific and general population, can be analyzed by a machine learning component of churn prediction engine 112 to determine a score that indicates a likelihood that the user will churn within some time period (e.g. in the next day, week or month). Churn prediction engine 112 can use the input data to update one or more machine learning models 120. In some embodiments, there is a machine learning model 120 per application being measured. Churn prediction engine 112 can compare a particular user's activities during a trial period of an application 104 with information from a 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Han to include/perform machine learning, a likelihood of churn, as taught/suggested by Gupta This known technique is applicable to the system of Han as they both share characteristics and capabilities, namely, they are directed to preventing churn. One of ordinary skill in the art would have recognized that applying the known technique of Gupta would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gupta to the teachings of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems. Further, applying machine learning would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the provider the ability to more easily identify patterns. 

However, Mohan discloses and churning away from the respective product of the respective provider includes, for at least one customer of the plurality of customers, purchasing the respective product from another provider of the plurality of providers (¶ 2, Churn refers generally to the movement of customers from one service provider to another.). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Han to include/perform a definition of churning away, as taught/suggested by Mohan. This known technique is applicable to the system of Han as they both share characteristics and capabilities, namely, they are directed to preventing churn. One of ordinary skill in the art would have recognized that applying the known technique of Mohan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mohan to the teachings of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a definition of churning away into similar systems. Further, applying the definition of churning away would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for clear data and information with regards to how the invention is specifically defining the action of churning away.


Regarding claim 15, the combination of Han, Higgins, and Maga teaches the limitations of claim 14, including mitigating the predicted likelihood of churn, Han does not specifically teach 

wherein the one or more recommended actions include at least one of personal contact, a marketing email, a promotional offer, or a discount offered by the respective provider to the respective customer.
Taught by Higgins (Fig. 4, ¶ 52-54, A traditional churn analysis based on relatively simple statistical or data-science computations generally tracks or measures only cancellation-related behavior. Furthermore, such methods cannot provide critical business information regarding when a particular customer is likely to churn, why that customer may churn at that time, the type of remedial action most likely to mitigate the chance of churning, and an optimal time to undertake the remedial action. ¶ 131-144 Finally, the system may use the personality profiles and sentiment trends generated in steps 420 and 440 to select remedial actions most likely to be effective for each selected customer. For example, if a customer's personality profile reveals a strong tendency to worry about financial matters and the customer's sentiment trend indicates that the customer's overall anxiety level has increased steadily during the preceding month, as a holiday season approaches, the system may, by means of cognitive analytics, determine that the customer's impending churn decision may be motivated by cost. In response, the system might then select a three-month discount as a preferred remedial action and further specify that the remedial action be undertaken by an agent with the authority to negotiate such a discount. ¶ 95)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Han to include/perform remedial actions for mitigating the predicted likelihood of churn, as taught/suggested by Higgins This known technique is applicable to the system of Han as they both share characteristics and capabilities, namely, they are directed to improving current methods of performing a churn analysis. One of ordinary skill in the art would have recognized that applying the known technique of Higgins would have yielded predictable results and resulted in an improved system. It would have 

Regarding claim 16, the combination of Han, Higgins, and Maga teaches the limitations of claim 14, including mitigating the predicted likelihood of churn, Han does not specifically teach 

wherein identifying the one or more recommended actions comprises associating a respective recommended action with an attribute of a transaction between the respective customer and the respective provider
Taught by Higgins (Fig. 4, ¶ 52-54, A traditional churn analysis based on relatively simple statistical or data-science computations generally tracks or measures only cancellation-related behavior. Furthermore, such methods cannot provide critical business information regarding when a particular customer is likely to churn, why that customer may churn at that time, the type of remedial action most likely to mitigate the chance of churning, and an optimal time to undertake the remedial action. ¶ 131-144 Finally, the system may use the personality profiles and sentiment trends generated in steps 420 and 440 to select remedial actions most likely to be effective for each selected customer. For example, if a customer's personality profile reveals a strong tendency to worry about financial matters and the customer's sentiment trend indicates that the customer's overall anxiety level has increased steadily during the preceding month, as a holiday season approaches, the system may, by means of cognitive analytics, determine that the customer's impending churn decision may be motivated by cost. In response, the system might then select a three-month discount as a preferred remedial action and further specify that the remedial action be undertaken by an agent with the authority to negotiate such a discount. ¶ 95)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Han to include/perform remedial actions for mitigating the predicted likelihood of churn, as taught/suggested by Higgins This known technique is applicable to the system of Han as they both share characteristics and capabilities, namely, they are directed to improving current methods of performing a churn analysis. One of ordinary skill in the art would have recognized that applying the known technique of Higgins would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Higgins to the teachings of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such remediation action features into similar systems. Further, applying remedial actions for mitigating the predicted likelihood of churn would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow individual offers/ actions directed to customers to retain them.

Regarding claim 17, Han teaches 

wherein the plurality of subscription products includes at least one of media subscriptions, insurance policies, or gym memberships (¶ 23, The disclosed embodiments provide a method, apparatus, and system for processing data.  More specifically, the disclosed embodiments provide a method, apparatus, and system for managing the churn risk of customers in a social network.  As shown in FIG. 1, the social network may be an online professional network 118 that allows a set of entities (e.g., entity 1104, entity x 106) to interact with one another in a professional and/or business context. social network/social media subscription).

Regarding claim 18, the combination of Han and Higgins teaches the limitations of claim 14, including mitigating the predicted likelihood of churn, the combination of Han and Higgins does not specifically teach 
determining, (a) responsive to receiving indication from the remote computing device of the respective provider indicating that a portion of the one or more recommend actions were taken and (b) based on the comparison of the predicted likelihood of churn to the churn outcome for the respective customer, an effectiveness of the portion of the one or more recommended actions in mitigating the predicted likelihood of churn away from the respective product.
Taught by Gupta (¶ 21-28, All of the above-described indicators--local and global, immediate and historic, user specific and general population, can be analyzed by a machine learning component of churn prediction engine 112 to determine a score that indicates a likelihood that the user will churn within some time period (e.g. in the next day, week or month)….At block 202, the server recommendation engine 110 selects an action from an actions library 122. In some embodiments, the server recommendation engine 110 can select an initial action randomly. Random selection can be desirable in the initial stages, because it offers stochastic variance at the possible risk of incurring more penalties. When chosen randomly, some actions may be incorrect, causing the user to be dissatisfied, or at worse uninstall the app. However, this allows the machine learning algorithm to "learn" what are undesirable actions, and thereby optimize the recommendation algorithm. In alternative embodiments, the server recommendation engine can select a best known action at the time of the selection. The best known action can be based on a score associated with the actions in the library of actions. Selection of actions after an initial time period can be based on the best known action at the time.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Han to include/perform the effectiveness of the mitigating actions, as taught/suggested by Gupta This known technique is applicable to the system of Han as they both share characteristics and capabilities, namely, they are directed to prevent churn. One of ordinary skill in the art would have recognized that applying the known technique of Gupta would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gupta to the teachings of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data related mitigating actions features into similar systems. Further, applying the effectiveness of the mitigating actions would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the provider the ability to assess the effectiveness of the remediation actions. 

Regarding claim 19, Han teaches 

identifying, based on detected correlations between items of historic attribute data representing relationships between the plurality of product providers and the plurality of product customers, the one or more correlation features for training the churn prediction model to determine the predicted likelihood that each customer of the plurality of product customers will churn away from the respective product (¶ 40-53, After company features 224, spending features 226, usage features 228, and account features 230 are obtained, analysis 

Other pertinent prior art includes Orr et al. (US 20180018684 A1) which discloses further churn prediction systems. Pickelsimer (US 20070153318 A1) discloses reporting customer feedback. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683